         Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 1 of 15




1
2    JAMIR DAVIS, ESQ. SBN 98041 PRO HAC VICE
3    J. DAVIS LAW FIRM, PLLC
     P.O. BOX 122123
4    COVINGTON, KY 41011
     TELE: 859-750-5033
5    JDAVISLAWKY@GMAIL.COM

6    MICHAEL R. SEVILLE, ESQ. SBN 278164
7    CURTIS L. BRIGGS, ESQ. SBN 284190
     SEVILLE BRIGGS, LLP
8    3330 GEARY BLVD. 3RD FLOOR, EAST
     SAN FRANCISCO, CA 94118
9
     TELE: 415-324-8733
10   MICHAEL@SEVILLEBRIGGS.COM
     CURTIS@SEVILLEBRIGGS.COM
11
     ATTORNEYS FOR PLAINTIFF
12
13                                    UNITED STATE DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA
15
16   DACARI SPIERS,                                         CASE NO. 20-cv-01357-JSC (JCS)
17                  Plaintiff,
18
                                                            PLATINTIFF S NOTICE OF MOTION
19             v.                                           AND MOTION TO COMPEL
                                                            PRODUCTION OF DOCUMENTS;
20   CITY AND COUNTY OF SAN FRANCISCO;                      MEMORANDUM OF POINTS AND
21   and DOES 1-50 individually and in official             AUTHORITIES IN SUPPORT
     capacities as police officers for the City and
22   County of San Francisco, inclusive.                    DATE: January 28, 2021
                                                            TIME: 9:00 a.m.
23                                                          DEPT: Zoom
24                Defendant.                                JUDGE: Magistrate Jaqueline Scott Corley
     _________________________________
25
26
27
28


                                                      1
                             PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                            SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 2 of 15




1
2                                                                  TABLE OF CONTENTS

3    TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 3

4    NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF DOCUMENTS. . . . .. . 4
     MEMORANDUM OF POINTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 5
5
     BACKGROUND. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
6
     A. Factual History.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
7
     B. Procedural History. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
8
     C. The Present Discovery Dispute. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
9    ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . 11
10   A. The Documents Sought Are Highly Relevant... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..12
11   B. State Defendants Have Failed to Demonstrate That Any of the Documents
12   Sought Are Privileged... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... . 13

13   C. S a e Defe da               Re a          g Ob ec             A e Me         e .. . . . . . . . . . . . . . . . . . . . . . . . . 13

14   D. Plaintiffs Are Entitled To Their Reasonable Expenses... . . . . . . . . . . . . . . . . . . . . . . . . 13
     CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             2
                                          PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                         SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 3 of 15




1                                                                TABLE OF AUTHORITIES
2    FEDERAL CASES

3    Kaufman v. Board of Trustees,

4    168 F.R.D. 278 (C.D. Cal. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
     Rogers v. Giurbino, 288 F.R.D. 469, 476 (S.D. Cal. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
5
     2001 WL 1870308 (N.D. Cal. Nov. 19, 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . 11
6
     FEDERAL STATUTES AND RULES
7
     Fed. R. Civ. P. 26.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
8
     Fed. R. Civ. P. 37.. . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . 4, 12, 13
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             3
                                          PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                         SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 4 of 15




1    NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION OF DOCUMENTS
2
3    PLEASETAKE NOTICE: that at a date, time, and location to be set by the Court, Plaintiff will and

4    hereby moves to compel Defendant to produce documents and responses it has refused to produce
     to a valid discovery request. These documents include but are not limited to SFMTA video and
5
     documents, recorded interviews and other materials that were gathered by the San Francisco
6
     D    c A       e    Off ce       e ea   morning of October 7, 2019, ESI exchanged or otherwise
7
     transmitted between and among Defendants' agents, representatives, or attorneys directly related to
8
     the October 6, 2019 incident giving rise to the Complaint, any and all documents or records of oral
9    communications between and among Defendants agents, representatives, or attorneys directly
10   related to the October 6, 2019 incident giving rise to the Complaint, and any and all misconduct
11   allegations, either written or oral, either formal or informal, that have been made against any of the
12   responding officers to the incident on October 6, 2019 which gave rise to this Complaint. Finally,

13   Plaintiff s Counsel has not received a response from Defendant concerning the actions the San

14   Francisco Police Department has taken in response to recommendations made by the Department of
     Justice prior to the incident giving rise to this Complaint, several of which relate directly to the
15
     police practices, policies, customs and training giving rise to this Complaint. Plaintiff seeks the
16
     production of all documents and responses Defendant has wrongfully withheld and refused to
17
     produce. Counsel for Plaintiffs and Defendants have met and conferred in writing and
18
     telephonically and been unable to resolve this issue.
19
20   This Motion is made pursuant to Rule 37 of the Federal Rules of Civil Procedure. This Motion
21   is based on this Notice of Motion and Motion, the accompanying Memorandum of Points and
22   Authorities, any oral argument that may be heard, the complete files and record of this action, and

23   such other and further matters as the Court may consider.

24
     Dated: December 23 , 2020                           Respectfully submitted,
25
                                                         J Davis Law Firm, PLLC
26
                                                         By: /s/ Jamir Davis
27
                                                         Jamir Davis
28
                                                         Attorney for Plaintiff

                                                         4
                                PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
           Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 5 of 15




1                           MEMORANDUM OF POINTS AND AUTHORITIES
2
3            At its core, this is a civil rights case about police brutality and blatant infringements of

4    Pa     ff c             a     g   ,    c   e    ed   permanent emotional, mental, and physical
     harm to the Plaintiff. Plaintiff, Dacari Spiers, brought this action because Defendant violated his
5
     civil rights by brutally attacking him with hands feet and batons on the night of October 6, 2019
6
     and then harassing him and family and friends while he was in the hospital recovering from a
7
     broken leg, wrist, and several other lacerations, which required several surgeries to repair.
8
     Plaintiffs seek the production of critical documents and responses that Defendant has wrongfully
9    refused to produce in discovery. These documents include but are not limited to SFMTA video
10   and documents, recorded interviews and other materials that were gathered by the San Francisco
11   D     c A       e    Off ce       the early morning of October 7, 2019, ESI exchanged or otherwise
12   transmitted between and among Defendants' agents, representatives, or attorneys directly related

13   to the October 6, 2019 incident giving rise to the Complaint, any and all documents or records of

14   oral communications between and among Defendants agents, representatives, or attorneys directly
     related to the October 6, 2019 incident giving rise to the Complaint, and any and all misconduct
15
     allegations, either written or oral, either formal or informal, that have been made against any of
16
     the responding officers to the incident on October 6, 2019 which gave rise to this Complaint.
17
     Finally, Plaintiff C        e has not received a response from Defendant concerning the actions
18
     the San Francisco Police Department has taken in response to recommendations made by the
19   Department of Justice, which identified critical issues within the San Francisco Police Department
20   several years prior to incident giving rise to this Complaint. Defendant s have agreed to provide
21   all the above mention documents but have failed to do so, without substantial justification.
22   Plaintiff also seeks reimbursement of expenses, including reasonable a              e   fee , incurred in

23   bringing this motion.

24
     BACKGROUND
25
26
     A. Factual History
27
          On the night of October 6, 2019, Plaintiff, his girlfriend Breonna, and his cousin Kyle, who are
28
     all recognizable as African Americans traveled from San Rafael, California to Fisherman s Wharf

                                                          5
                                  PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                 SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 6 of 15




1    in San Francisco to enjoy a day at Fleet Week. At some point during their time at Fisherman s
2    Wharf, P a        ff g f e d ad e           a e    olen from her purse and she became visibly upset.

3    Plaintiff, who was attempting to help his girlfriend find her wallet, began to console her to keep her

4    calm. Shortly thereafter, a third-party bystander made a 911 call alleging they were witnessing
     domestic violence. San Francisco Police Department (SFPD) officers arrived on the scene, failed to
5
     establish communication, and with in fifteen (15) seconds began brutally beating Plaintiff with
6
     department issued batons, hands, and feet. Plaintiff was struck viciously, thrown to the ground, and
7
     struck numerous times while on the ground being restrained. While being thrown to the ground
8
     Plaintiff used his left hand to shield his head and neck from baton strikes and the bones in his hand
9    were shattered. Plaintiff begged officers to stop but they did not. While on the ground being
10   restrained, officers continued to strike the Plaintiff breaking his left leg. Plaintiff was struck so
11   violently his skin split in several places causing severe lacerations, which would require stiches.
12   SFPD officers then questioned P a           ff s girlfriend who denied all allegations of domestic violence

13   and had no physical marks on her persons. Multiple bystanders on the scene also confirmed that

14   Plaintiff had not been physically abusive to his girlfriend in any way. Shortly, thereafter police
     officers would find           g f e d s wallet abandoned in a near by garbage can.
15
16            The Plaintiff was then transferred to Saint Francis Memorial Hospital in San Francisco,

17   where he was met by other agents of the City and County. Agents at the hospital claimed to be
     members of Internal Affairs but were in fact District Attorney Investigators, who questioned both
18
     the Plaintiff and his girlfriend again. These agents would purposefully leave a tape recorder in the
19
     Plaintiff s hospital room in an attempt record a conversation between Plaintiff and his girlfriend.
20
21         The next day Plaintiff underwent surgery on his left leg and wrist to repair the badly broken
     bones. Meanwhile, without having any add              a e de ce       c    e   f       Pa   ff girlfriend
22
     officers prepared an untruthful affidavit and presented it to a Superior Court Judge seeking an
23
     Emergency Protective Order (EPO) against Plaintiff, claiming Plaintiff was a threat to his
24
     girlfrie d        fe. T e e     da , while Plaintiff was in the hospital recovering from surgery with his
25
     girlfriend at his bed side four (4) SFPD officers e e ed P a          ff           a   om and served
26
     Plaintiff and his girlfriend with the EPO. Plaintiff and his girlfriend begged for officers to leave but
27   the harassment and intimidation continued. Officers removed hospital furniture, aggressively got in
28   Pla     ff    e      a space, and ultimately forced his girlfriend to leave the hospital against her will.


                                                             6
                                     PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                    SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 7 of 15




1    This further caused the Plaintiff severe emotional harm because Plaintiff remained in the hospital
2    alone for the rest of the night in fear for his life. To date, none of the officers involved have been

3    disciplined by SFPD. I     Pa     ff belief that multiple officers involved have a history of prior

4    bad acts against African American citizens.

5    B. Procedural History
6
            On July 14, 2020 parties stipulated to an Early Settlement Conference with Magistrate Judge
7    Spero. As result of the stipulation Parties entered informal discovery for purpose of preparing for
8    the early settlement conference. Plaintiff provided Defendant will all the documentation it
9    requested. Defendant provided the majority of documentation requested by Plaintiff excluding a
10   document related to the officers personnel records and a video surveillance recoding of the incident

11   from a SFMTA camera. On August 13, 2020, the parties unsuccessful concluded the settlement
     conference and Plaintiff immediately provided Defendant with formal discovery requests, which
12
     included request for production and request of responses to interrogatories. (Exhibit A and B,
13
     respectively). Defendant was required to complete those requests on September 14, 2020 but could
14
     not and requested a two-week extension. (Exhibit C) Plaintiff s Counsel granted the extension and
15
     Defendant agreed to provide its answers and documentation by September 28, 2020.
16
            On September 28, 2020 Defendant requested an additional day to provide responses via his
17
     legal secretary and Plaintiff s Counsel again granted Defendant and extension. (Exhibit D) On
18
     September 29, 2020 Defendant provided incomplete response to the request for production and
19
     incomplete answers to the interrogatories. On October 5, 2020 Plaintiff emailed Defendant s
20   Counsel to schedule a meeting to resolve the discovery dispute. Defe da           Counsel did not
21   respond to Plaintiff s request until October 19, 2020. On November 2, 2020 Plaintiff s Counsel and
22   Defendant s Counsel met and conferred concerning Plaintiff s discovery requests. At which time
23   Plaintiff agreed to modify or specify some of its requests and Defendant agreed to produce the
24   documentation requested in response to the request. Plaintiff drafted a letter to Defendant s Counsel

25   documenting the agreement of that discussion and provided Defendant until November 17, 2020 to
     produce answers and documentation. (Exhibit F)
26
27          On November 17, 2020 Defendants Counsel again failed to produce the documentation it had
28   promised to produce on November 2, 2020 and instead sent over fifty-five empty electronic files, and
     other documents that were so heavily redacted that they were not useful. Plaintiff s Counsel files this
                                                         7
                                PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
             Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 8 of 15




1    motion to seek relief and seeks reimbursement of expenses, including reasonable a                e    fees,
2    incurred in bringing this motion.

3    C. The Present Discovery Dispute

4             On August 13, 2020, Plaintiff served Defendant with their first set of requests for
     production of documents and first set of interrogatories. On November 2, 2020 Plaintiff met and
5
     conferred with Defendant s Counsel and Plaintiff s Counsel agreed to modify or specify its request to
6
     make them more manageable for Defendant. Defendant agreed to provide all the outstanding
7
     documentation and responses on November 17, 2020. On November 17, 2020 Plaintiff provided little
8
     to no responses or documentation as it had promised. The requests, and Defendant s response, are as
9    follows:
10
         -    Request for Production NO. 1- (Originally sent on August 13, 2020)
11
     Any and all documents or ESI exchanged or otherwise transmitted between and among
12   Defendants' agents, representatives, or attorneys directly related to the October 6, 2019 incident giving rise
     to the Complaint. If a portion of this request includes any information which is Defendants believe are
13   protected by attorney/client privilege or work product for the time being, please exclude such.

14   Plaintiff s modified request during meet and confer on November 2, 2020. (Exhibit F)

15   Plaintiff is particularly interested in all text messages, voicemails, emails or other messages sent on personal
     phones or SFPD issued phones or other devices.
16
     Defendant s response on November 17, 2020
17
     None of the above documentation was produced by the Defendant.
18
         -    Request for Production NO.2- (Originally sent on August 13, 2020)
19
     Any and all documents or records of oral communications between and among Defendants agents,
20   representatives, or attorneys directly related to the October 6, 2019 incident giving rise to the Complaint.
21   Plaintiff s specified response during meet and confer on November 2, 2020. (Exhibit F)
22   Plaintiff is particularly interested in all phone conversations on department issued phones or personal
     phones and in person conversations, including those that were muted on police body worn cameras.
23
     Defendant s response on November 17, 2020
24
     None of the above documentation was produced by the Defendant.
25
         -    Request for Production NO.3- - (Originally sent on August 13, 2020)
26
     Any and all communications between Defendant City and County of San Francisco and any officer who
27   responded to the incident, may be called as a witness, or was otherwise involved with the incident giving rise
     to this Complaint, regarding his/her employment status at the County including hiring and termination
28   notices, performance reviews, annual evaluations, training records, and any rebuttals or comments, either
     written or otherwise, that may have attached or included.
                                                            8
                                 PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
             Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 9 of 15




1    Plaintiff s specified request during meet and confer on November 2, 2020. (Exhibit F)

2    This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star #323;
     SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD Sergeant
3    Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis Clinton, Star
     #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068; SFPD Sergeant
4    Gonee Sepulveda, Star #1244; SFPD Kyle Simmons, #438; SFPD Sergeant Brendan O Connor, Star #435;
5    SFPD Sergeant Leo Bernstein, Star #2304; SFPD Lieutenant Pilar Torres, Star #597; SFPD Sergeant
     Carmen Batan, Star #1607; SFPD Sergeant Aaron Foltz, Star #1971; SFPD Officer Alexander Lentz, Star
6    #2338; SFPD Officer Brent Bradford, Star #4199; SFPD Officer Brandon Harris, Star #2426; SFPD Officer
     John Gardner, Star #671; SFPD Officer James Hallisy, Star #1096; San Francisco District Attorney
7    Inspector Hyashi, Star #111; San Francisco Assistant District Attorney Hans Moore SFPD Officers Prasadi,
     Star #367. Plaintiff requests any records of discipline, including suspension, termination, or performance
8    concerns.
9    Defendant s response on November 17, 2020
10   Only limited records for SFPD Officer Cuauhtemoc Martinez, Star #1023, SFPD Officer Terrance Stangel,
     Star #323, and SFPD Officer Joshua Cabillo, Star #1014 were produced. The records provided were redacted
11   to the point that they were not useful.
12       -    Request for Production NO.7- (Originally sent on August 13, 2020)
13   Any and all misconduct allegations, either written or oral, either formal or informal, that have been made
     against any of the responding officers to the incident on October 6, 2019 which gave rise to this Complaint.
14
     This request includes, but is not limited to, all of the information generally required to be disclosed pursuant
15   to a Pitchess Motion or a Freedom of information Act request under SB 1421.

16   Plaintiff s Specified request during meet and confer on November 2, 2020. (Exhibit F)

17   This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star #323;
     SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD Sergeant
18   Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis Clinton, Star
     #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068. SFPD Sergeant
19   Gonee Sepulveda, Star #1244; SFPD Kyle Simmons, #438; SFPD Sergeant Brendan O Connor, Star #435;
     SFPD Sergeant Leo Bernstein, Star #2304; SFPD Lieutenant Pilar Torres, Star #597; SFPD Sergeant
20   Carmen Batan, Star #1607; SFPD Sergeant Aaron Foltz, Star #1971; SFPD Officer Alexander Lentz, Star
     #2338; SFPD Officer Brent Bradford, Star #4199; SFPD Officer Brandon Harris, Star #2426; SFPD Officer
21
     John Gardner, Star #671; SFPD Officer James Hallisy, Star #1096; San Francisco District Attorney
22   Inspector Hyashi, Star #111; San Francisco Assistant District Attorney Hans Moore; SFPD Officers
     Prasadi, Star #367.
23
     Defendant s Response on November 17, 2020
24
     Only limited records for SFPD Officer Cuauhtemoc Martinez, Star #1023, SFPD Officer Terrance Stangel,
25   Star #323, and SFPD Officer Joshua Cabillo, Star #1014 were produced. The records provided were
     redacted to the point that they were not useful.
26
         -    Request for Production NO.12 – (Originally sent on August 13, 2020)
27
     Any and all video and audio of the incident on October 6, 2019, including any Body Worn Camera footage,
28   Dashcam footage, 911 calls, or similar video and/or audio recording systems either directly controlled by
     the San Francisco Police Department, or any other public or private footage which the City and County of

                                                            9
                                  PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                 SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
             Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 10 of 15




1    San Francisco currently possesses. This request includes but is not limited to any Municipal Transportation
     Agency, Department of Public Work, San Francisco Fire Department, Department of Emergency
2    Management, and any other public agency or private entity which may have relevant and material video or
     audio of the October 6, 2019 incident.
3
     Plaintiff s specified request during meet and confer on November 2, 2020. (Exhibit F)
4
     We are specifically looking for the SFMTA video and any footage that was already provided by the City
5    Attorney but was muted or edited. (SFMTA Video has still not been provided per our initial subpoena)
6    Defendant s Response on November 17, 2020
7    This record was not produced by Defendant or, if it was produced, was in a format that was inaccessible to
     Plaintiff.
8
         -     Interrogatory NO.2- (Originally sent on August 13, 2020)
9
10   State whether any of the officers who had contact with Plaintiff on the day of the incident generally,
     has ever been a plaintiff, defendant, or witness in any other inquiry, complaint, administrative
11   action, criminal proceeding, or lawsuit. If so, state the nature of the claim, cause of action or
     criminal proceeding, the date on which the action was initiated, any case number or identifying
12   number, the name and address of any attorney for any party, the date of trial or final disposition of
13   the matter, the final disposition of the matter, and the administrative body or court where such
     action was or is now pending.
14
     Plaintiff s Specified request during meet and confer on November 2, 2020. (Exhibit F)
15
     All the officers below are included in the request. Day of the incident includes October 6, 2020, October 7.
16   2020 and October 9, 2020. Day of the incident also includes dates when the protective order was drafted and
     submitted the Superior Court.
17
     This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star #323;
18   SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD Sergeant
     Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis Clinton, Star
19   #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068; SFPD Sergeant
     Gonee Sepulveda, Star #1244; SFPD Kyle Simmons, #438; SFPD Sergeant Brendan O Connor, Star #435;
20
     SFPD Sergeant Leo Bernstein, Star #2304; SFPD Lieutenant Pilar Torres, Star #597; SFPD Sergeant
21   Carmen Batan, Star #1607; SFPD Sergeant Aaron Foltz, Star #1971; SFPD Officer Alexander Lentz, Star
     #2338; SFPD Officer Brent Bradford, Star #4199; SFPD Officer Brandon Harris, Star #2426; SFPD Officer
22   John Gardner, Star #671; SFPD Officer James Hallisy, Star #1096; San Francisco District Attorney
     Inspector Hyashi, Star #111; San Francisco Assistant District Attorney Hans Moore; SFPD Officers
23   Prasadi, Star #367.
24   Defendant s Response on November 17, 2020
25   A response was not provided by the Defendant nor was a legal argument provided in support of the refusal to
     answer.
26
         -     Interrogatory NO.3- (Originally sent on August 13, 2020)
27
     State whether any of the police officers who had contact with Plaintiff on the day of the incident generally,
28   has ever been accused, had a complaint filed against, had a report filed against, or other similar affirmative
     assertions, whether in writing or verbally, either informally or formally, of using excessive force or other

                                                          10
                                 PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 11 of 15




1    related allegations of forceful/unnecessary/unlawful contact, regardless of whether the accusations led to
     any formal or informal investigation and/or administrative or legal process. If so, state the nature of the
2    accusation, the date on which the accusation was made or initiated, any identifying number or information,
     any informal or formal investigatory reports or findings, the agency(ies) or departments involved, and any
3    final disposition of the allegations.
4    Plaintiff s specified request during meet and confer on November 2, 2020. (Exhibit F)
5    All the officers below are in the request. Day of the incident includes October 6, 2020, October 7. 2020 and
     October 9, 2020. Day of the incident also incudes dates when the protective order was drafted and submitted
6
     the Superior Court.
7
     This includes: SFPD Officer Cuauhtemoc Martinez, Star #1023; SFPD Officer Terrance Stangel, Star #323;
8    SFPD Officer Joshua Cabillo, Star #1014; SFPD Sergeant Bryan Neuerburg, Star #2732; SFPD Sergeant
     Maria Ciriaco, Star #482; SFPD Lieutenant Stephen Jonas, Star #79; SFPD Officer Curtis Clinton, Star
9    #2710; SFPD Officer Juan Lara, Star #1582; SFPD Officer Ari Zuckerman, Star #2068; SFPD Sergeant
     Gonee Sepulveda, Star #1244; SFPD Kyle Simmons, #438; SFPD Sergeant Brendan O Connor, Star #435;
10   SFPD Sergeant Leo Bernstein, Star #2304; SFPD Lieutenant Pilar Torres, Star #597; SFPD Sergeant
     Carmen Batan, Star #1607; SFPD Sergeant Aaron Foltz, Star #1971; SFPD Officer Alexander Lentz, Star
11   #2338; SFPD Officer Brent Bradford, Star #4199; SFPD Officer Brandon Harris, Star #2426; SFPD Officer
     John Gardner, Star #671; SFPD Officer James Hallisy, Star #1096; San Francisco District Attorney
12
     Inspector Hyashi, Star #111; San Francisco Assistant District Attorney Hans Moore: SFPD Officers
13   Prasadi, Star #367.

14   Defendant s response on November 17, 2020

15   A response was not provided by the Defendant nor was a legal argument provided in support the refusal to
     answer.
16                                           ARGUMENT
17
             By this motion, Plaintiff seeks an order compelling Defendant to produce documents
18
     responsive to Request No. 1, No. 2, No. 3, No.7, and No. 12 and responses to Interrogatory s No.2,
19
     and No. 3. Also, Plaintiff seeks an order requiring Defendant to produce documents in its
20   possession related to the SFMTA video and records of the incident that were recorded by a District
21   Attorney investigator. Plaintiffs are entitled to these documents and responses because they are
22   relevant to Plaintiff s claims, or   at the very least    ea     ab   ca c a ed      ead       ed c    e
23   of admissible e de ce. Fed. R. Civ. P. 26(b)(1); see Kaufman v. Board of Trustees, 168 F.R.D.

24   278, 280 (C.D. Cal.1996) ( R e 26(b)          be a        e    e ed   permit wide-ranging discovery. .

25   The burden of proof is on the party opposing discovery to claim lack of relevancy and pri          ege. ).
     Here the Defendant has not claimed relevancy or privilege and on multiple occasions, Plaintiff has
26
     explained that the records are necessary to proceed in its Monell claim.
27
28              I his Motion to Compel, Plaintiff notes that " counsel must meet and confer [on] all
     d     ed       e . Rogers v. Giurbino, 288 F.R.D. 469, 476 (S.D. Cal. 2012) Plaintiff met and
                                                          11
                                 PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 12 of 15




1    conferred on this dispute on November 2, 2020, November 9, 2020, and December 1, 2020.
2    Defendant promised to produce all the requested documentation but has failed to do so. Plaintiff is

3    also entitled to     e e e e      c    ed   b   g g               ,   c d g        e ea   ab e a       e

4    fees, because Defendant knows that all the aforementioned response and documents should be
     produced but that they have failed to without a valid reason. Therefore, Defendant s refusal to
5
     produce the documents and responses in question is             b a    a        f ed. See Fed. R.Civ. P.
6
     37(a)(5).
7
                              A. The Documents Sought Are Highly Relevant
8
9            Requests for Production No. 1, No. 2, No.3, No. 7 and No. 12 and responses to
10   Interrogatory s No.2, and No. 3. are very important because they are related to internal

11   communications between representatives of Defendant which are imperative to help uncover the
     practices and procedures of Defendant that are directly related to Plaintiff Monell Claim          a
12
     significant reason this case was brought. Moreover, they are highly relevant to this litigation
13
     because they are reasonably calculated to lead to the discovery of admissible evidence. San
14
     Francisco Police Department has a well-documented history of not properly training or disciplining
15
     officers who violate California Police Officer Standards and Training (POST) standards, general
16
     orders, and department policies. The documents sought here are particularly relevant to whether the
17   Defendant knew of the misconduct of the officers and failed to properly address it and whether the
18   Defendant had known that its agents had previous allegations of misconduct against them.
19   Defendant may argue that the requests are too broad and include too many officers, however;
20   Plaintiff has already narrowed its request. Furthermore, the facts of this case include many officers

21   because the number of officers that were on the scene and acted improperly was significant.
     Plaintiff believes that officers muted their body cameras to destroy relevant evidence, lied to
22
     witness s in an effort to manipulate their statements, and sent text messages on Department issued
23
     phones that may be highly relevant towards the actions officers and the Department took
24
     immediately after the incident. Lastly, there was an entirely separate second set of officers who
25
     harassed and intimidated Plaintiff and his family after the attack occurred at his hospital, which
26
     contributed directly to the pain and suffering experienced by Plaintiff.
27
                        B. Defendant Has Failed to Demonstrate That Any of the Documents Sought
28
                          Are Privileged.

                                                         12
                                 PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 13 of 15




1             Defendant has asserted attorney/client and attorney work product privileges with respect to
2    some of the documents and requests at issue. However, Plaintiff s modification of its requests on

3    November 3, 2020 excluded all communication between Defendant and Defendant Counsel and

4    solely focused on the communication internally and between Defendant and its representatives.
     Furthermore, Defendant s Counsel has already agreed to comply with Plaintiff s modified request
5
     but has failed to do so with a valid excuse. As described above, the documents at issue are relevant
6
     to this litigation.
7
                      C. Defendant s Remaining Objections Are Meritless.
8
9             The Defendant s remaining, boilerplate objections are meritless. Plaintiff s requests are not
10   vague, ambiguous, or compound and the specifications of the claims made by the Plaintiff in the

11   letter on November 3, 2020 are quite reasonable because they drastically narrowed the scope of
     what the Plaintiff seeks. Furthermore, internal communication and communications with
12
     representatives are directly relevant to this action because they directly relate to Plaintiff s Monell
13
     Claim. Nor is the request overbroad. For the reasons described above, any or all the
14
     communications sought and information regarding training records may be directly relevant to
15
     Plaintiffs claims and, at the very least, are reasonably calculated to lead to the discovery of
16
     admissible evidence.
17
                      D. Plaintiffs Are Entitled To Their Reasonable Expenses
18
19            When a motion to compel discovery is granted, the Court                      t . . . require the party . . .
     whose conduct necessitated the motion . . . to pay           e       a       ea   ab e e e e             c    ed n
20
     making the            ,   c d ga        e    fee . Fed. R. C . P. 37(a)(5)(A); ee Fed. R. C . P. 37,
21
     1970 adv. comm.           e ( expe e         d   d a             be a a ded ).
22
23            Neither of the only potentially applicable exceptions to an award of expenses                    either that
     the           g a e          d c       e a       b a     a            f ed        a        e c c         a ce e
24
     that      d     a e a a ard f e e e                    (Fed. R. C . P. 37(a)(5)(A)( ) & ( ))                 apply
25
     here. It can hardly be said that Defendant was substantially justified in not providing the requested
26
     documentation and responses. Nor are there any circumstances that would make an award of
27
     expenses unjust. To the contrary, an award of expenses will further the purpose of Fed. R. Civ. P.
28   37(a)(5)(A) by deterring abuses in the discovery process requiring Court involvement as this case

                                                            13
                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                  SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 14 of 15




1    proceeds through the remainder of Discovery. See Fed. R. Civ. P. 37, 1970 adv. comm. notes; 8B
2    Charles Alan Wright, et al., Federal Practice & Procedure §2288 (3d ed. 2010). Plaintiff e e e

3    through December 23, 2020, totaling $5,800.00. Plaintiffs will supplement their expenses upon the

4    filing of their reply brief.

5                                            CONCLUSION
6
             Based on the foregoing, Plaintiff respectfully requests that the Court enter an order
7    compelling Defendant to provide further responses to Plaintiff s Requests for Production of
8    Documents and Interrogatories. Plaintiff further respectfully requests that the Court order
9    Defendant to pay attorney s fees in the amount to be determined.
10
11
     Date: December 23, 2020                                                J. Davis Law Firm, PLLC
12
                                                                            /s/ Jamir Davis
13
                                                                            Jamir Davis
14                                                                          Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         14
                                 PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-01357-JSC Document 41 Filed 12/23/20 Page 15 of 15




1
                                       CERTIFICATE OF SERVICE
2
3           I hereby certify that on December 23, 2020, I filed a true and correct copy of the foregoing
     document electronically using the Courts ECF system, which will serve an electronic copy on the
4    following counsels of record at their registered ECF electronic mail address:
5
6           Raymond R. Rollan
            Raymond.Rollan@sfcityatty.org
7           Deputy City Attorney
            Office of City Attorney Dennis Herrera
8
            (415) 554-3888 Direct
9           www.sfcityattorney.org

10
                                                                  /s/Jamir Davis_________
11
                                                                  JAMIR DAVIS
12                                                                Counsel for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       15
                               PLAINTIFF’S NOTICE OF MOTION AND MOTION TO COMPEL
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
